BRADLEY, J.
The plaintiff’s testator, for some years prior to his death, was engaged in the coal business at Geneva, N. Y. The purpose of this action was to recover a sum alleged to be due from the defendant for coal sold and delivered to him. From in September, 1890, until the time of his death, in March, 1893, the plaintiff’s testator, by reason of -his illness, gave no personal attention to the business. During that period his business of selling coal was transacted by George Patterson, who had for many years been in his service. Patterson died in May, 1893. And the' evidence relied upon to prove the sale and delivery of the coal in question to the defendant was mainly that furnished by the testator’s books of account, and by the fact that bills rendered to the defendant of coal sold to him were retained by him for considerable time without any objection made to them in that respect. The éntries of the account in question were made in the books by Patterson, and after his death there seems to have been no evidence of the sale of the coal to the defendant available to the plaintiff other than that furnished by the book. After the preliminary proof requisite in such case had been given, the account book was introduced in evidence. This was permitted by the exigency of thé situation arising from the death of the person having charge of the business, and who made the entries in the book. Arms v. Middleton, 23 Barb. 571-573. The plaintiff caused a statement of the account for coal against the defendant to be delivered to him. In it the price of the coal was inserted, as it appeared on the book, at $5.50 per ton. The defendant afterwards returned the bill, with a statement written by him at the bottom of it to the effect that reduction should be made to $5 per ton as agreed with Patterson, and with the bill inclosed his check to the plaintiff for the amount so reduced. This the plaintiff did not accept, but returned the check to the defendant with another bill, increased $44.28 by the addition of an item of that amount omitted in the former bill as rendered. This he had retained two or three weeks when this action was commenced. It is claimed on the part of the plaintiff that the retention by the defendant without .objection of the account as first rendered for five or six weeks, and the other for the time before mentioned, constituted a stated account. . The plaintiff was at liberty to so treat the first bill rendered, and then it may have been treated as presenting prima facie the state of the account between the parties. Lockwood v. Thorne, 18 N. Y. 285. The matter of a stated account is one of mutuality of the parties to it. That bill was not treated by the plaintiff as the entire account, and she corrected it by adding the further item of $44.28. But the final treatment by the' defendant of the first bill rendered was such as to permit the inference that he recognized the correctness of the quantity of coal stated in it, and the same conclusion is allowable as to the other and later bill rendered. It cannot be said that the defendant was concluded as to the price in it. He offered to prove *205a conversation had by him with Patterson in regard to the purchase of coal in the spring of 1892, and before the coal in question was delivered, and the evidence was excluded. This was error. Patterson then had charge of the business of selling coal for the plaintiff’s testator, and it was within his apparent authority to agree upon the price of coal sold by him, and if, as the defendant insists, Patterson agreed to sell him the coal so delivered at $5 per ton, it was competent to prove the fact. It cannot be assumed that the" defendant may not have been prejudiced by the exclusion of the evidence. The judgment should be reversed, and a new trial granted, costs to abide the event, unless the plaintiff stipulate to reduce the recovery, aside from costs, to $334.75 and interest on $243.58- from February 20, 1893, and on $91.17 from May 20, 1893, and in that event the judgment be so modified, without costs of this appeal to either party.